DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The examiner acknowledges the present application claims priority to Provisional Application 63/105,805, filed 10/26/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/2/2022 and 10/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first external electronic device" in lines 12-13 and again in the last line of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the examiner if this is introducing a new device, or is it the previously introduced “input device.”  For purposes of express examination, the Examiner interprets this to be a different device from the input device.  Claims 4, 6, and 10 recite similar issues.  
Claims 7 recites the limitation "the first electronic device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the Examiner if this is introducing a new device, of is it referring to the first external device.  Claims 8-9 recite similar issues.  
Claim 12 recites the limitation “the first external electronic device” similar to claim 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the examiner if this is introducing a new device, or is it the previously introduced “a first external device.”  For purposes of express examination, the Examiner interprets these two devices to be the same.  
Claims 2-11 are dependent claims, and inherit the 35 U.S.C. §112(b) rejections from their independent claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siminoff, Patent Application Publication Number US 20180218201 A1 (hereinafter “Siminoff”).
Claim 1: Siminoff teaches “A computer system (i.e. A/V recording and communication doorbell 100 [Siminoff 0085] note: a smart doorbell), comprising:
one or more input devices (i.e. communication doorbell 100 detects the visitor's presence and begins capturing video images within a field of view of the camera 102. The A/V recording and communication doorbell 100 may also capture audio through the microphone 104 [Siminoff 0085]);
one or more processors; and
memory storing one or more programs configured to be executed by the one or more processors (i.e. microcontroller 163 may comprise an integrated circuit including a processor core, memory [Siminoff 0113]), the one or more programs including instructions for:
receiving, via the one or more input devices, a first request of a first type to perform a first operation (i.e. When a user's A/V recording and communication device detects motion, or, in the case of a doorbell, when a visitor presses the front button on the doorbell, the user receives an alert on his or her client device along with streaming video footage recorded by the camera of the A/V recording and communication device. If the user answers the alert, a live call screen 572 such as that shown in FIG. 20 may be displayed on the user's client device [Siminoff 0137]… The live call screen 572 may further include a neighborhood share button 584 [Siminoff 0138]… the user may select a SHARE button 602, after which the share signal (FIG. 18) is sent to the network and the network identifies one or more other users who will be notified of the shared video and sends out notifications to the identified other users [Siminoff 0140]); and
in response to receiving the first request of the first type:
in accordance with a determination that a first set of notification criteria are met (i.e. whether a share signal 1048 is a positive notification according to various aspects of the present disclosure. The process 1340 may include determining (block B1342) whether a share signal 1048 includes positive indicator data 1065 [Siminoff 0230]):
performing the first operation (i.e. one second client device 1014, 1016 receiving… first image data 1060 captured by a camera 1040 of a first A/V recording and communication device 1002 (or by any other camera device). In some embodiments, the update signal 1182 may include an indication that the first image data 1060 is a positive notification [Siminoff 0234]); and
initiating a process to display a notification on the first external electronic device (i.e. In some embodiments, the process 1380 may include flagging, on the display of the at least one second client device 1014, 1016, that the first image data 1060 is a positive notification. For example, the at least one second client device 1014, 1016, may provide a different color around the post to indicate that the first image data 1060 is a positive notification [Siminoff 0234] note: visitor is on a whitelist, and a flagged notification is sent to the device); and
in accordance with a determination that the first set of notification criteria are not met (i.e. whether a share signal 1048 is a positive notification according to various aspects of the present disclosure. The process 1340 may include determining (block B1342) whether a share signal 1048 includes positive indicator data 1065 [Siminoff 0230]), performing the first operation without initiating the process to display the notification on the first external electronic device (i.e. In some embodiments, the process 1380 may include flagging, on the display of the at least one second client device 1014, 1016, that the first image data 1060 is a positive notification. For example, the at least one second client device 1014, 1016, may provide a different color around the post to indicate that the first image data 1060 is a positive notification [Siminoff 0234] note: flagging is binary, so when it’s not flagged then a positive notification [color, border] is not sent).”

Claim 2: Siminoff teaches “The computer system of claim 1, wherein:
the computer system is in communication with one or more output devices (i.e. A/V recording and communication doorbell 100 also sends streaming video, and may also send streaming audio, to the user's client device 114. If the user answers the alert, two-way audio communication may then occur [Siminoff 0086]);
the first request of the first type is a request to output personalized data corresponding to a respective user associated with the request (i.e. two-way audio communication may then occur between the visitor and the user through the A/V recording and communication doorbell 100 and the user's client device 114. The user may view the visitor throughout the duration of the call [Siminoff 0086]); and
performing the first operation includes:
in accordance with a determination that the respective user associated with the first request is a first user, outputting, via the one or more output devices, a representation of first data that is associated with the first user (i.e. two-way audio communication may then occur between the visitor and the user through the A/V recording and communication doorbell 100 and the user's client device 114. The user may view the visitor throughout the duration of the call [Siminoff 0086] note: a first visitor’s request outputs a first visitor’s image and voice); and
in accordance with a determination that the respective user associated with the first request is a second user, different from the first user, outputting, via the one or more output devices, a representation of second data, different from the first data, that is associated with the second user (i.e. two-way audio communication may then occur between the visitor and the user through the A/V recording and communication doorbell 100 and the user's client device 114. The user may view the visitor throughout the duration of the call [Siminoff 0086] note: a second visitor’s request outputs a second visitor’s image and voice).”

Claim 3: Siminoff teaches “The computer system of claim 2, wherein the first data is selected from the group consisting of an email associated with the first user, a text message associated with the first user, a voicemail associated with the first user, a calendar event associated with the first user, media associated with the first user (i.e. A/V recording and communication doorbell 100 also sends streaming video, and may also send streaming audio, to the user's client device 114. If the user answers the alert, two-way audio communication may then occur between the visitor and the user through the A/V recording and communication doorbell 100 and the user's client device 114. The user may view the visitor throughout the duration of the call [Siminoff 0086] note: image/voice associated with the visitor who initiated the request), a reminder associated with the first user, and a combination thereof.”

Claim 10: Siminoff teaches “The computer system of claim 1, wherein the notification, when displayed at the first external electronic device, includes an indication that identifies one or more characteristics of the first operation (i.e. on a display of the at least one second client device 1014, 1016, the first image data 1060. In some embodiments, the process 1380 may include flagging, on the display of the at least one second client device 1014, 1016, that the first image data 1060 is a positive notification. For example, the at least one second client device 1014, 1016, may provide a different color around the post to indicate that the first image data 1060 is a positive notification [Siminoff 0234] note: flagging a notification as a positive notification identifies a characteristic of the visitor sensed at the door, the first operation).”

Claim 12: Siminoff teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a computer system that is in communication with one or more input devices and a first external device (i.e. a non-transitory machine-readable medium storing a client application for sharing recorded video from audio/video (A/V) recording and communication devices is provided, the client application comprising a set of instructions executable by a processor of a second client device [Siminoff 0028]), the one or more programs including instructions corresponding to the computer system of claim 1, therefore it is rejected under the same rationale.  

Claim 13: Siminoff teaches a method comprising:
at a computer system that is in communication with one or more input devices and a first external electronic device (i.e. a non-transitory machine-readable medium storing a client application for sharing recorded video from audio/video (A/V) recording and communication devices is provided, the client application comprising a set of instructions executable by a processor of a second client device [Siminoff 0028]) configured to perform operations corresponding to the computer system of claim 1, therefore it is rejected under the same rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff, in view of Huang et al., Patent Application Publication number US 20150176998 A1 (hereinafter “Huang”).
Claim 4:  Siminoff teaches all the limitations of claim 1, above.  Siminoff is silent regarding “wherein the first set of notification criteria includes a criterion that is met when a first notification setting associated with the first external electronic device is enabled.”
Huang teaches “wherein the first set of notification criteria includes a criterion that is met when a first notification setting associated with the first external electronic device is enabled (i.e. device settings may include but are not limited to activating or deactivating "do not disturb" modes [Huang 0024]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Siminoff to include the feature of having the ability to have a setting to control notifications as disclosed by Huang.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “so that device settings and notifications may be automatically adjusted to the user's interests and lifestyle [Huang 0007].”
	
Claim 5:  Siminoff and Huang teach all the limitations of claim 4, above.  Huang teaches “wherein the first notification setting affects whether a plurality of computer systems initiate a process to display a notification on the first external device in response to receiving requests of the first type, wherein the plurality of computer systems includes the computer system (i.e. In Do Not Disturb mode, the user's phone can still receive incoming calls, messages and other notifications, but will not alert the user until later, keeping the smart phone's screen dark, its vibrations still and its tones silent [Huang 0025] note: calls use phone switching systems, messages use SMS systems; thus a plurality of systems).”  
One would have been motivated to combine Siminoff and Huang, before the effective filing date of the invention because it provides the benefit “so that device settings and notifications may be automatically adjusted to the user's interests and lifestyle [Huang 0007].”

Claim 6:  Siminoff and Huang teach all the limitations of claim 4, above.  Huang teaches “wherein the first notification setting was enabled via a user input received at the first external electronic device (i.e. operating mode may be configured using the user interfaces described in reference to FIGS. 2A-2C. An operating mode may cause changes to settings of device 104 and define how notifications will be managed by device 104. Some examples of device settings may include but are not limited to activating or deactivating "do not disturb" modes [Huang 0024] note: managing the “do not disturb” setting is input on the smart phone in Fig. 2A-2C).”  
One would have been motivated to combine Siminoff and Huang, before the effective filing date of the invention because it provides the benefit “so that device settings and notifications may be automatically adjusted to the user's interests and lifestyle [Huang 0007].”

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff, in view of Hoffman, Chris, “How to Ungroup Notifications on iPhone or iPad” [published 8/2/2016], [online], [retrieved on 5/3/2019].  Retrieved from the internet <URL: https://www.howtogeek.com/366566/how-to-ungroup-notifications-on-iphone-or-ipad/ > (hereinafter “Hoffman”).
Claim 7:  Siminoff teaches  all the limitations of claim 1, above.  Siminoff is silent regarding “wherein: the first electronic device is configured to: in accordance with a determination that a first set of notification-handling criteria are met, wherein the first set of notification-handling criteria includes a criterion that is met when a first previous notification corresponding to the computer system is currently available for display, configure the notification for display in a group with the first previous notification; and
in accordance with a determination that a second set of notification-handling criteria are met, wherein the second set of notification-handling criteria includes a criterion that is met when a second previous notification corresponding to a second computer system, different than the computer system, is currently available for display, configure the notification to be displayed separately from the second previous notification.”
Hoffman teaches “wherein: the first electronic device is configured to:
in accordance with a determination that a first set of notification-handling criteria are met (Hoffman 4th screenshot shows “Telegram” app with setting “Notification Group” set to “Automatic”), wherein the first set of notification-handling criteria includes a criterion that is met when a first previous notification corresponding to the computer system is currently available for display, configure the notification for display in a group with the first previous notification (i.e. Multiple notifications from the same app are bundled together, making the notification center less messy and overwhelming” [Hoffman 1st paragraph, 1st screenshot of stacked notifications] note: a first notification would be displayed as unstacked, as there is no other notifications yet.  Subsequent notifications from “Telegram” app will be stacked together, including a first previous notification); and
in accordance with a determination that a second set of notification-handling criteria are met (Hoffman 5th screenshot shows “Telegram” app with setting “Notification Group” set to “Off”), wherein the second set of notification-handling criteria includes a criterion that is met when a second previous notification corresponding to a second computer system, different than the computer system, is currently available for display, configure the notification to be displayed separately from the second previous notification (i.e. “Top the “off” option here to disable notification grouping for the app.  You’ll see each of the ap’s notifications appear alone in the notification center.  Repeat this process for every individual app for which you want to disable notification group.  There’s no way to disable notification grouping for all apps on your system at once—you have to disable it for each app separately.” [Hoffman pg 2  3rd paragraph, pg 2 2nd screenshot] note: another app corresponds to a second computer system.  When a different app is set to “off,” the different app’s notifications are not stacked, including the first notification from the different app).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Siminoff to include the feature of having the ability to configure grouped and ungrouped notifications as disclosed by Hoffman.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to quickly effectively organize and view the information the user desires.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff, in view of Holmes et al., Patent Application Publication number US 20170374004 A1 (hereinafter “Holmes”).
Claim 8:  Siminoff teaches all the limitations of claim 1, above.  Siminoff is silent regarding “wherein: the first electronic device is configured to:
display the notification on a display of the first electronic device;
receive, via an input device of the first electronic device, a set of one or more inputs that includes an input corresponding to the notification; and
in response to receiving the set of one or more inputs that includes an input corresponding to the notification, display a configuration user interface that includes a first selectable user interface object that, when selected, modifies a setting that affects processing of requests of the first type at the computer system.”
Holmes teaches “wherein: the first electronic device is configured to (i.e. such as a mobile phone [Holmes 0045]):
display the notification on a display of the first electronic device (i.e. notification 202… as shown in user interface 230 of FIG. 2B [Holmes 0036, Fig. 2B]);
receive, via an input device of the first electronic device, a set of one or more inputs that includes an input corresponding to the notification (i.e. notification 202 can include user interface controls (e.g., selectable inputs such as push buttons, and/or any other suitable user interface controls) to disable notifications and/or modify notification settings, as shown in user interface 230 of FIG. 2B [Holmes 0036, Fig. 2B]…  disable notifications input 234, and/or modify settings input 236… selection of disable notifications input 234 can cause notifications of a particular type (e.g., notifications of recommended content, and/or any other suitable type of notifications) to be disabled [Holmes 0037, Fig. 2B]); and
in response to receiving the set of one or more inputs that includes an input corresponding to the notification, display a configuration user interface that includes a first selectable user interface object that, when selected, modifies a setting that affects processing of requests of the first type at the computer system (i.e. selection of modify settings input 236 can cause a user interface to be presented that allows a user to modify settings associated with presentation of notifications, for example, as shown in user interface 260 of FIG. 2C [Holmes 0038]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Siminoff to include the feature of having the ability to display a setting modification prompt as disclosed by Holmes.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit for a user to “understand why a particular notification is being presented to them or how to disable a particular type of notification [Holmes 0002].”

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff, in view of Holmes, in view of Crane et al., Patent Application Publication number US 20050268237 A1, (hereinafter “Crane”).
Claim 9:  Siminoff and Holmes teach all the limitations of claim 8, above.  Siminoff and Holmes are silent regarding “wherein the first electronic device is configured to display the notification as a grouped notification that corresponds to the notification and one or more additional notifications that correspond to one or more additional requests of the first type that were received by the computer system.”
Crane teaches “wherein the first electronic device is configured to display the notification as a grouped notification that corresponds to the notification (i.e. FIG. 3 illustrates… generate a message notification stack 118 which combines two or more activatable message objects 110 into a stacked or cascaded visual icon, as shown [Crane 0027, Fig. 3]) and one or more additional notifications that correspond to one or more additional requests of the first type that were received by the computer system (Crane Fig. 3 shows messages 1-3 in a stack and message 6 by itself).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Siminoff and Holmes to include the feature of having the ability to display notification details as disclosed by Crane.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to reduce interface clutter and present the set of message notification objects 106 in more compact form [Crane 0027].”

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff, in view of Bradley et al., Patent Application Publication number US 20190124049 A1 (hereinafter “Bradley”).
Claim 11:  Siminoff teaches all the limitations of claim 1, above.  Siminoff is silent regarding “the one or more programs further including instructions for:
in response to receiving the first request of the first type and in accordance with a determination that a first set of authorization criteria are not met:
forgoing performing the first operation; and
outputting an indication of one or more steps that can be taken to satisfy the first set of authorization criteria for subsequent requests for the first type received at the computer system.”
Bradley teaches “the one or more programs further including instructions for:
in response to receiving the first request of the first type and in accordance with a determination that a first set of authorization criteria are not met (Bradley Fig. 6, receive request step 602, personal data access allowed <no> step 605):
forgoing performing the first operation (i.e. a companion device… by default, to restrict access to one or more elements of personal data. In one embodiment, the restriction may be un place on certain elements of personal data until use of the virtual assistant has been enabled on the companion device… the companion device may not have access to personal data that would be used to process a request from a communal device should the request be received while the companion device is locked [Bradley 0105-0106]); and
outputting an indication of one or more steps that can be taken to satisfy the first set of authorization criteria for subsequent requests for the first type received at the computer system (i.e. FIG. 6 illustrates a process 600 for allowing access personal data on a companion device… companion device can receive a request from a communal device to process a request requiring access to personal user data, as shown at block 602... If personal data access is restricted (e.g., not enabled), as determined at block 603, the companion device can prompt the user for access to the personal data, as shown at block 604 [Bradley 0105-0106]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Siminoff to include the feature of having the ability to prompt before accessing personal data as disclosed by Bradley.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “for privacy purposes, it may be beneficial to avoid storing personal or private user information on communal devices [Bradley 0003].”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Coffman (20180335903) listed on 892 is related to home media interfaces and interactions, specifically between a smart speaker and a smartphone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171